Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
 
EXAMINER'S AMENDMENT
1. 	(CURRENTLY AMENDED) A damping cover for an integrated power electronics module (IPEM), 
the IPEM including an IPEM casing and a power inverter module (PIM) attached to the IPEM casing, 
the IPEM casing defining an internal chamber within which is housed the PIM, 
the damping cover comprising:
 	a damping cover body including opposing top and bottom sides, 
the damping cover body configured to sealingly mount to the IPEM casing such that the bottom side is adjacent the PIM and the PIM is enclosed between the damping cover body and the IPEM casing, 
the damping cover body including: 

 	a polymeric material over-molding covering the top surface of the aluminum foam core; and 
an aluminum plate layer covering a top surface of the polymeric material over-molding and forming an outermost surface of the top side of the damping cover body. 

2. 	(CANCELED) 

3. 	(PREVIOUSLY PRESENTED) The damping cover of claim 1, wherein the polymeric material over-molding covers the bottom surface of the aluminum foam core and forms an outermost surface of the bottom side of the damping cover body.  

4. 	(CANCELED) 

5. 	(CANCELED) 

6. 	(PREVIOUSLY PRESENTED) The damping cover of claim 1, wherein the aluminum foam core comprises a density of 0.15 grams per cubic centimeter to 1.0 grams per cubic centimeter.  

7. 	(PREVIOUSLY PRESENTED) The damping cover of claim 1, wherein the aluminum foam core comprises an average pore size of 0.5 millimeters to 15 millimeters. 
 


9. 	(PREVIOUSLY PRESENTED) The damping cover of claim 1, wherein the polymeric material over-molding comprises one or more elastomers, one or more thermoplastics, and/or one or more thermosets.  

10. 	(PREVIOUSLY PRESENTED) The damping cover of claim 1, wherein the aluminum foam core is formed into a non-planar geometry by stamping or die casting.  

11. 	(CURRENTLY AMENDED) An integrated power electronics module (IPEM), comprising:
an IPEM casing defining therein an internal chamber;
a power inverter module (PIM) attached to the IPEM casing and located within the internal chamber; 
a component attached to the IPEM casing; and 
a damping cover attached to the IPEM casing adjacent the PIM such that the PIM is enclosed between the damping cover body and the IPEM casing, 
the damping cover including:
an aluminum foam core including a top surface corresponding to a top side of the damping cover and a bottom surface corresponding to a bottom side of the damping cover, 
a polymeric material covering the top surface and/or the bottom surface of the aluminum foam core, and 
and/or a bottom surface of the polymeric material 

12. 	(CURRENTLY AMENDED) The IPEM of claim 11, wherein the non-porous aluminum outer layer 

 13. 	(CURRENTLY AMENDED) The IPEM of claim 11, wherein the non-porous aluminum outer layer 

14. 	(PREVIOUSLY PRESENTED) The IPEM of claim 13, wherein the aluminum sheets are joined to the aluminum foam core by brazing, press-fitting, stamping, welding, or mechanical fasteners.  

15. 	(ORIGINAL) The IPEM of claim 11, wherein the damping cover dampens noise created by the power inverter module, and/or absorbs vibration created by the component.  

16. 	(PREVIOUSLY PRESENTED) The IPEM of claim 11, wherein the component comprises a motor/generator, a clutch, a pump, a cooler, a DC-link capacitance and gate drive unit, and/or an intelligent power module 

17. 	(CURRENTLY AMENDED) An integrated power electronics module (IPEM), comprising:

a component located inside the first portion;
a power inverter module (PIM) located inside the second portion; and 
a damping cover adjacent the PIM and sealingly mounted to the IPEM casing to enclose therebetween the PIM, the damping cover including:
an aluminum foam core including a top surface corresponding to a top side of the damping cover and a bottom surface corresponding to a bottom side of the damping cover, 
a polymeric material over-molding covering the top and bottom surfaces of the aluminum foam core, and 
an aluminum plate layer covering top and bottom surfaces of the polymeric material over-molding and forming an outermost exterior surface of the top side of the damping cover and 
 
18. 	(ORIGINAL) The IPEM of claim 17, wherein the polymeric material over-molding completely impregnates the aluminum foam core.  

19. 	(PREVIOUSLY PRESENTED) The IPEM of claim 17, wherein the component comprises a motor/generator, a clutch, a pump, a cooler, a DC-link capacitance and gate drive unit, and/or an intelligent power module.



21. 	(CURRENTLY AMENDED) The IPEM of claim 12, wherein the non-porous aluminum outer layer 

22.	(CANCELLED) 

23.	(PREVIOUSLY PREENTED) The damping cover of claim 1, wherein the damping cover body includes a top, multiple interconnected sidewalls integral with and projecting from the top, and a mounting flange integral with and projecting outwards from bottom ends of the sidewalls, the mounting flange configured to receive a plurality of fasteners to thereby mount the damping cover onto the IPEM casing.

Allowable Subject Matter
Claims 1, 3, 6-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Ivan and McLeod does not disclose the damping cover body configured to sealingly mount to the IPEM casing such that the bottom side is adjacent the PIM and the PIM is enclosed between the damping cover body and the IPEM casing, the damping cover body including: an aluminum foam core including a top surface corresponding to the top side of the damping cover body and a bottom surface corresponding to the bottom side of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/STANLEY TSO/Primary Examiner, Art Unit 2847